DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is to correct the Issue Classification form (IFW-PTOL) that was provided with the Notice of Allowance issued on March 24, 2021.  The attached Issue Classification form is the only change to the Notice of Allowance previously issued and all other provisions are still in effect.

/JAMES N FIORILLO/Examiner, Art Unit 2444